IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IVAN ALBERTO MUNOZ,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1211

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 14, 2014.

An appeal from the Circuit Court for Duval County.
Charles Cofer, Judge.

Ivan Alberto Munoz, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.